DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The annotated and considered IDS is attached to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 11, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant reminded that when drafting the body of the claim, when claiming an apparatus, applicant should use element plus function language, in claim 1, and the claim is narrative.  Applicant should re-draft this portion “…wherein the grooved porous media fluidly divides the reservoir into two portions in such a way that a working fluid flowing from the inflow port to the outflow port must flow through the plurality of 
	“…wherein the grooved porous media comprising said grooves and pores is disposed within the reservoir divides the reservoir into two portions; the working fluid comprising a gas and liquid flowing from the inflow port to the out flow port passes through the plurality of grooves which prevents gas from passing through the grooved porous media thereby trapping the gas.”   Applicant should not use functional language “configured to” and positively recite that the pores sizes in said porous media prevents the passage of gas or traps the gas.  Suitable correction is required.
	The claims as drafted above, is clear, positive and meaningful using element plus function language and the body of the claim regarding the apparatus actual traps gas.
In claims 2-3, applicant is advised to delete the phrase “and defined such that” and positively claim draft the clearly what constitutes the apex angle, which sides form the apex angles of the groove and how the working fluid traverses the plurality of grooves and the relationship with the apex angle.  Applicant has also used “formed by” language which implies how the grooves are made or a process limitation regarding the grooves.  Applicant is reminded when drafting an apparatus claim, to use “element plus function” and include the operative connection between elements.  How something is formed or made is not proper when drafting an apparatus limitation.
	In claim 4, what exactly does applicant meant “where the two opposing sidewalls? Is applicant referring to the sidewalls of the central tube or the grooved porous media which surrounds the central tube.

	In claim 11, it is not clear what applicant means by the apex angle being less than or equal to twice the summation of an angle less than 90o minus a solid- liquid contact angle of the working fluid.  What is the working fluid? And isn’t the limitation dependent upon the working fluid being pumped?  Suitable explanation and correction is required.
	In Claim 13, “base connector housing” lacks positive antecedence.  Further the fluid passage and base connector should be properly connected to the tubular housing.  Correction is required.
  	In claim 16-17, the preamble recites “A component assembly” which is a “sub-combination” of the combination.  The combination is the gas trap assembly.  Claim 16, when read is only a part (sub combination) of the combination which includes a central tube, surrounding the central tube is the grooved porous media.  It is not clear what applicant means in Claim 17 wherein each of the plurality of grooves are formed by opposing sidewalls?  What sidewalls is applicant referring to?  Applicant is reminded that the drawings are not read into the claim and the specification is not read into the claim and the claim must stand on its own to be 112(b) or second paragraph compliant.  Furthermore, the claim is read in light of the specification and/or drawing.  Suitable correction is required.  Applicant is reminded that a pleated filter surround a tube which is a structure commonly found in catalytic converters and mufflers would read on claims 16-17.  It is recognized that the apex angle in gas-liquid contact devices and gas traps is important to this invention as taught in the specification with respect to wettability.  
Claims 7-10, 12, 14-15 and 18-20 are objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paragano et al.
Paragano et al. teach a microgravity phase separator which separates and traps gases which may be present in a liquid flowing through the system in a microgravity environment.  Specifically, the phase separator (12) includes a housing (22) with a first open end (24) and second closed end (26).  A header (28) is secured to the open end o.  Paragano et al. teach that the same 
However, Paragano et al. do not specifically teach the that the gas within each of the plurality of grooves will move from the apex to the base.
It would have been obvious from looking at the teachings of Paragano et al. that although there is not explicit teaching of the grooves and apex angle arrangement as claimed, it is the position taken by the Office, that the stainless steel pleats functions equivalently to applicant’s grooves, from the drawings, the arrangement of the of gas trap assembly for use in a microgravity environment has been taught which traps gas when a two phase fluid passes through the gas trap assembly.  Paragano et al. teach that when referring to Figures 2, 4 and 5 during operation of the phase separator(12)or gas trap, that the liquid gas mixture (56) is pumped  through the inlet at a high enough velocity to ensure that the drag forces exerted on the gas exceeds the surface tension force adhering the gas to the first separator chamber (34).  The liquid flows parallel to the walls (36) and perpendicular to the openings (60).  Gas introduced into the first 
	From reading Paragano et al. it  would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made to provide a gas trap assembly wherein the grooved porous media fluidly divides the separator into a first chamber and second chamber such that a working two phase fluid from  the inlet through the outlet include a grooved porous media located within the reservoir  configured to prevent gas from passing through the grooved porous media absent criticality in showing.
Allowable Subject Matter
Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims:
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a gas trap assembly or phase separator with an apex angle defined for a fluid flow of a working fluid and gas moving through one of the channels in a microgravity environment where a portion of the fluid is in a liquid phase and another portion of the fluid is in a vapor phase the portion of the fluid in the liquid phase within a particular groove will move in the particular groove from the base to the apex and the portion of the fluid flow in the vapor will move from the apex to the base.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. ‘805 teach multifunctional phase separation apparatus.  Cho teaches a porous media evaporator.  Cho ‘936 teach a gas-liquid phase separator.  Phillips teach a gas trap for drilling mud.  Lundgren et al. teach a filter cartridge.  Cho’361 teach a passive liquid collecting device.  Hendrick et al. teach a process for phase separation.  Riesberg et al. teach a liquid and gas separator.  Reeve et al. teach a fluid/fluid separator.  Hoffman et al. teach a self-clearing vent which includes a method modifying the apparent wettability of solids with liquids by controlling the surface geometry or the capillary geometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771